         Case 4:19-cv-00769-BSM Document 35 Filed 09/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD GILLIAM                                                                PLAINTIFF
ADC #209415

v.                        CASE NO. 4:19-CV-00769-BSM-JJV

JOHN STALEY, et al.                                                         DEFENDANTS

                                          ORDER

       After de novo review of the record, United States Magistrate Judge Joe Volpe’s

proposed findings and recommendations [Doc. No. 33] are adopted. The defendants’ motion

for summary judgment [Doc. No. 30] is granted, and this case is dismissed with prejudice.

Pursuant to 28 U.S.C. § 1915(a)(3), it is certified that an in forma pauperis appeal would not

be taken in good faith.

       IT IS SO ORDERED this 8th day of September, 2020.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
